Citation Nr: 1307457	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  09-07 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and friend


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel

INTRODUCTION

The Veteran had active service from January 1974 to December 1974 and September 1987 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, RO.

The Veteran requested and was afforded a Video Conference hearing before the undersigned Veterans Law Judge in October 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.

In December 2010, the Board denied the Veteran's claim for entitlement to TDIU.  She appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2012 Memorandum Decision, the Court set aside the Board's decision and remanded the case to the Board for further development consistent with its decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her service-connected disabilities render her unable to secure or maintain gainful employment.  The Veteran is currently service connected for bipolar disorder with depression associated with right C-7 laminectomy for herniated nucleus pulposus with residual C5-6 and C6-7 motor and sensory radiculopathy at 50 percent disability rating, effective January 1, 2006; right C-7 laminectomy for herniated nucleus pulposus with residual C5-6 and C6-7 motor and sensory radiculopathy at 40 percent disability rating, effective July 1, 1989; hysterectomy at 30 percent disability rating, effective July 1, 1989; and left oophorectomy at 10 percent disability rating, effective July 1, 1989.  The combined service connected disability rating is 80 percent, effective January 1, 2006.  As such, she has met the percentage requirements for consideration of TDIU under 38 C.F.R. § 4.16(a) (2012).

In its April 2012 Memorandum Decision, the Court set aside the Board's decision, finding that the VA erred in failing to continue to seek the Veteran's private records from her past employers Keller Williams, Clay Behavioral Health Center and the Jewish Family and Community Service.  The Court noted that VA had sent a request for these records, but had only received a "form response" from Clay Behavioral Health Center, and no responses from the other locations.  Under VA regulations, reasonable efforts will generally consist of an initial request for records and, if the records are not received, at least one follow up request.  The follow-up request is not necessary if it is determined that the records sought do not exist or that a follow-up request for records would be futile.  38 C.F.R. § 3.159(c)(1).  As there was no further attempt made to obtain these records, the Court found that VA had erred.  As such on remand, the AOJ should try again to obtain the records from the Veteran's prior employers.

In its December 2010 decision, the Board determined that the VA examinations in the record did not show that the Veteran's service-connected disabilities rendered her unable to secure or follow a substantially gainful occupation.  The Court noted that the VA examiners had provided opinions with regard to the effects of each of her service-connected disabilities, separately, but that there was no opinion in the record that addressed the effects of all of her disabilities combined.  The Court instructed the Board to consider whether the evidence of record was sufficient to determine whether her service-connected disabilities together rendered her unable to secure or maintain gainful employment.  If the evidence of record was not sufficient, the Board must order a medical opinion to address the matter.  

The Board finds that, on remand, the Veteran should be afforded a VA examination to determine whether the combined effects of her service-connected disabilities render her unable to secure or maintain gainful employment.  The Veteran's representative has requested that this examination be conducted by a vocational expert.  The Board agrees to this, if it is feasible for the AOJ to provide such an expert to perform the examination.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to again request all private records from the Veteran's past employers Keller Williams, Clay Behavioral Health Center and the Jewish Family and Community Service, in accordance with 38 C.F.R. § 3.159(c)(1).  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary releases.  All efforts to obtain these records, and result of these efforts, should be duly noted in the record.

2.  After the above development has been completed, schedule the Veteran for a VA examination, by a vocational expert, if possible, to determine whether her service-connected disabilities prevent her from securing and following substantially gainful employment for which her education and occupational experience would otherwise qualify her.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (bipolar disorder with depression, right C-7 laminectomy for herniated nucleus pulposus with residual C5-6 and C6-7 motor and sensory radiculopathy; hysterectomy, and left oophorectomy) would, collectively, prevent her from securing or following substantially gainful employment for which her education and occupational experience would otherwise qualify her, without consideration of any nonservice-connected disorders or age.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report her symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


